      4:20-cv-03066-TER              Date Filed 05/10/21   Entry Number 25     Page 1 of 1




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

LINDA H. WILEY,                                 )   Civil Action No.: 4:20-cv-03066-TER
                                                )
                        Plaintiff,              )
                                                )
                 v.                             )
                                                )
ANDREW SAUL,                                    )
Commissioner of the Social Security             )
Administration,                                 )
                                                )
                        Defendant.              )


                                                ORDER

          Upon consideration of Defendant’s Motion to Remand, consented to by Plaintiff’s counsel,

it is hereby ORDERED that Defendant’s Motion to Remand is granted and this case is remanded

to Defendant for further administrative proceedings. This remand is ordered pursuant to the fourth

sentence of 42 U.S.C. § 405(g). This is a final Order. This case is hereby closed on the Court’s

docket.




                                                       s/ Thomas E. Rogers, III
                                                       Honorable Thomas E. Rogers, III
                                                       United States Magistrate Judge
May 10, 2021
Florence, SC
